Order filed, April 3, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00233-CV
                                 ____________

   THE MONTROSE MANAGEMENT DISTRICT AND THE PUBLIC
OFFICIALS; CLAUDE WYNN, RANDY MICHMORE, CASSIE STINSON,
KATHY HUBBARD, BRAD NAGAR, ROBERT JARA, BOBBY HUEGEL,
 DANA THORPE, LANE LLEWELLYN, DAVID ROBINSON, MICHAEL
     GROVER, RANDY ELLIS AND BILL CALDERON, Appellant

                                         V.

                      1620 HAWTHORNE, LTD, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-20396


                                     ORDER

      The reporter’s record in this case was due March 28, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Jodi Masera, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM